Citation Nr: 1028143	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment due to a change in the Veteran's marital 
status was validly created.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from February 1954 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 determination by the Regional 
Office (RO) in Seattle, Washington.

The issue of entitlement to a waiver of recovery of an 
overpayment has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the February 2009 substantive appeal, the Veteran requested a 
Board hearing at a local VA office.  A videoconference hearing 
was scheduled for March 2010.  The Veteran contacted the RO prior 
to the hearing date and indicated that he would not be able to 
attend his scheduled hearing because of work obligations.  He 
requested that the hearing be re-scheduled.  The Board finds that 
a new hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Schedule the Veteran for a videoconference 
hearing.  Afterward, a transcript of the 
hearing should be associated with the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


